DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 August 2019 was considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, 
It is suggested the preamble reciting “A metallic foreign object detector used in a wireless power transmission system that transmits power by wireless from a feeding coil to a receiving coil, the metallic foreign object detector comprising” read --A metallic foreign object detector used in a wireless power transmission system that wirelessly transmits power 
It is suggested the phrase “presence/absence” in lines 8 and 13 read --presence[[/]] or absence-- in order to improve clarity of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irie et al. US 2015/0028875 (Irie).
Regarding claim 1, Irie teaches (Fig. 6 and 11) a metallic foreign object detector (see Fig. 6 – metal detection circuit 45) used in a wireless power transmission system (see Fig. 6) that transmits power by wireless from a feeding coil (see Fig. 6 – primary coil L1) to a receiving coil (see Fig. 6 – secondary coil L2), the metallic foreign object detector (see Fig. 6 – metal detection circuit 45, see Fig. 11 for specific embodiment of circuit 45) comprising:

a capacitor (see Fig. 11 – capacitor C2) that forms a resonance circuit together with the antenna coil (see Fig. 11 and para [0135] – oscillation circuit 10 includes detection coil Ls and capacitors C1-C3); 
a vibration detection circuit configured to detect generation of a vibration signal in the resonance circuit (see Fig. 11 – harmonic level detection circuit 11 and comparison circuit 12 provide determination signal SGJ based on detected oscillating current received per para [0069, 0078]); and
a determination circuit that detects a presence/absence of a metallic foreign object based on the vibration signal (see Fig. 11 – system control circuit 32 receives determination signal SGJ to determine presence/absence of metal object.  Per para [0154] when the SGJ signal is high, the system control circuit 32 generates excitation control signal CT so as not to excite the primary coil L1.  When SGJ is low, the system control circuit 32 generates an enable signal EN),
wherein the vibration detection circuit is configured to output a detection state signal indicating a detection state of generation of the vibration signal (see Fig. 11 – harmonic level detection circuit 11 and comparison circuit 12 provide determination signal SGJ based on oscillating current received per para [0069, 0078]), and
wherein the determination circuit is configured to execute an operation of detecting the presence/absence of a metallic foreign object according to the detection state signal (see Fig. 11 – system control circuit 32 received determination signal SGJ to determine presence/absence of metal object.  Per para [0154] when the SGJ signal is high, the system control circuit 32 generates excitation control signal CT so as not to excite the primary coil L1.  When SGJ is low, the system control circuit 32 generates an enable signal EN).
Regarding claim 2, Irie teaches (Figs. 6 and 11) the metallic foreign object detector as claimed in claim 1,
wherein the vibration detection circuit (see Fig. 11 – harmonic level detection circuit 11 and comparison circuit 12) is configured to activate the detection state signal when voltage appearing in the resonance circuit exceeds a first threshold value (see Fig. 11 and para [0078]– comparison circuit 12 compares the detection voltage Vs and the reference voltage Vk and when the detection voltage Vs is greater than the reference voltage Vk, the comparator circuit 12 provides a determination signal SGJ having a high level indicating a metal object OB is placed on the detection area), and
wherein the determination circuit is configured to execute the operation of detecting the presence/absence of a metallic foreign object in response to activation of the detection state signal (see Fig. 11 – system control circuit 32 received determination signal SGJ to determine presence/absence of metal object.  Per para [0154] when the SGJ signal is high, the system control circuit 32 generates excitation control signal CT so as not to excite the primary coil L1.  When SGJ is low, the system control circuit 32 generates an enable signal EN).
Regarding claim 3, Irie teaches (Figs. 6 and 11) the metallic foreign object detector as claimed in claim 1, wherein the detection state signal is a signal that indicates a number of waves of the vibration signal represented by a number of times that the voltage appearing in the resonance circuit exceeds a second threshold value (see Fig. 11 – signal SGJ [0069, 0078] is generated when the number of times the wave voltage is greater than reference voltage Vk is greater than zero), and
wherein the determination circuit is configured to execute the operation of detecting the presence/absence of a metallic foreign object when the number of waves indicated by the detection state signal becomes equal to or larger than a third threshold value (see Fig. 11 - signal SGJ [0069, 0078] is generated when the number of times the wave voltage is greater than reference voltage Vk is greater than zero).
Regarding claim 4, Irie teaches (Figs. 6 and 11) the metallic foreign object detector as claimed in claim 1, further comprising a drive circuit that applies voltage to the resonance circuit to generate the vibration signal in the resonance circuit (see Fig. 11 – voltage supply Vdd).
Regarding claim 5, Irie teaches (Figs. 6 and 11) the metallic foreign object detector as claimed in claim 4, further comprising a switch (see Fig. 11 – transistor Q11) inserted between the drive circuit and the resonance circuit (see Fig. 11 – transistor Q11 located between voltage supply Vdd and resonance circuit formed by Ls and C2),
wherein the determination circuit includes a drive control part that generates a switch drive signal for controlling open/close of the switch (see Fig. 11 – system control circuit includes circuitry for providing signal CT1 for turning on and off transistor Q11), and
wherein the drive control part controls the switch drive signal so as to keep the switch open when the detection state signal indicates that the vibration detection circuit has detected generation of the vibration signal (see Fig. 11 – circuitry in system control circuit 32 for sending signal CT1 sends signal to transistor Q11.  Per para [0222] – Q11 is only closed at one of the timings according to para [0220] to perform metal detection.  Therefore the switch Q11 is “opened” after the detection is performed and the oscillating signal is detected by the harmonic level detection circuit and comparison circuit).
Regarding claim 7, Irie teaches (Figs. 6 and 11) the metallic foreign object detector as claimed in claim 5, wherein the drive control part controls the switch drive signal so as to close the switch when the wireless power transmission system stops its operation or performs low power transmission (see para [0220 and 0222] – metal detection, and the closing of Q11, is performed at timings 1-3 in para [0200].  Such timing includes when the supply of power is suspended).
Regarding claim 9, Irie teaches (Figs. 6 and 11) the metallic foreign object detector as claimed in claim 4, further comprising a switch (see Fig. 11 – transistor Q11) inserted between the drive circuit and the resonance circuit (see Fig. 11 – transistor Q11 located between voltage supply Vdd and resonance circuit formed by Ls and C2),
wherein the determination circuit includes a drive control part that generates a switch drive signal for controlling open/close of the switch (see Fig. 11 – system control circuit includes circuitry for providing signal CT1 for turning on and off transistor Q11), and
wherein the drive control part controls the switch drive signal so as to close the switch when the wireless power transmission system stops its operation or performs low power transmission (see para [0220 and 0222] – metal detection, and the closing of Q11, is performed at timings 1-3 in para [0200].  Such timing includes when the supply of power is suspended).
Regarding claim 10, Irie teaches (Figs. 6 and 11) the metallic foreign object detector as claimed in claim 1, wherein the foreign object detection circuit is configured to detect the presence/absence of a metallic foreign object based on a change in a vibration time length representing a length of time required for vibration of the vibration signal corresponding to a predetermined number of waves larger than 1 (see Fig. 6 – harmonic level detection circuit 11 detections higher order harmonic signals, thus having a changed frequency and therefore vibration time length). 
Regarding claim 11, Irie teaches (Figs. 6 and 11) a wireless power transmitting device (see Fig. 6 – metal detection circuit 45) comprising:
the feeding coil (see Fig. 6 – primary coil L1) and
the metallic foreign object detector as claimed in claim 1 (see claim 1 above).
Regarding claim 13, Irie teaches (Figs. 6 and 11) a wireless power transmission system (see Fig. 6) comprising:
a wireless power transmitting device having the feeding coil (see Fig. 6 – power supplying unit circuit 34 attached to primary coil L1); and
a wireless power receiving device having the receiving coil (see Fig. 6 – electric instrument E having secondary coil L2),
wherein at least one of the wireless power transmitting device and wireless power receiving device includes the metallic foreign object detector as claimed in claim 1 (see Fig. 6 – power supplying unit 34 includes metal detection circuit 45. Also see claim 1 above).
Regarding claim 14, Irie teaches (Figs. 6 and 11) the metallic foreign object, detector as claimed in claim 2,
wherein the detection state signal is a signal that indicates a number of waves of the vibration signal represented by a number of times that the voltage appearing in the resonance circuit exceeds a second threshold value (see Fig. 11 – signal SGJ [0069, 0078] is generated when the number of times the wave voltage is greater than reference voltage Vk is greater than zero.), and
wherein the determination circuit is configured to execute the operation of detecting the presence/absence of a metallic foreign object when the number of waves indicated by the detection state signal becomes equal to or larger than a third threshold value (see Fig. 11 - signal SGJ [0069, 0078] is generated when the number of times the wave voltage is greater than reference voltage Vk is greater than zero).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. US 2015/0028875 (Irie) in view of Yamamoto et al. US 2015/0349541 (Yamamoto).
Regarding claim 12, Irie teaches (Figs. 6 and 11) a wireless power receiving device (see Fig. 6 – electric instrument E supplied with power) comprising:
the receiving coil (see Fig. 6 – secondary coil L2).
Irie teaches the metallic foreign object detector as claimed in claim 1 (see claim 1) but does not explicitly teach where the power receiving device comprising the metallic foreign object detector.
Yamamoto teaches (Fig. 16) the power receiving device comprising the metallic foreign object detector (see Fig. 16, power receiving circuit 4 contains foreign object sensing determination circuit 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify power receiving device as taught by Irie to have the metallic foreign object detector as taught by Yamamoto as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification because often the power receiving device is larger than the power transmitting device and therefore can more easily accommodate the detector as taught by Yamamoto (see para [0173]).

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record taken alone or in combination fails to teach the metallic foreign object detector as claimed in claim 5, 
wherein the drive control part controls the switch drive signal so as to close the switch in response to activation of the clocking result signal when the detection state signal indicates that the vibration detection circuit has not detected generation of the vibration signal after previous activation of the clocking result signal, in combination with all other elements of claim 6.

Regarding claim 8, the prior art of record taken alone or in combination fails to teach metallic foreign object detector as claimed in claim 4, further comprising; 
wherein the drive control part controls the switch drive signal so as to close the switch in response to activation of the clocking result signal when the detection state signal indicates that the vibration detection circuit has not detected generation of the vibration signal after previous activation of the clocking result signal, in combination with all other elements of claim 8.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arisawa US 9,476,736 – teaches an electric power receiving apparatus including a foreign object detecting portion.
Asanuma et al. US 2017/0179772 – teaches a foreign object detector between first and second resonator.
Matsumoto et al. US 2016/0064952 – teaches a wireless power transmission device with foreign object detecting circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868